Name: Commission Implementing Regulation (EU) NoÃ 397/2012 of 8Ã May 2012 fixing allocation coefficient, rejecting further applications and closing the period for submitting applications for available additional quantities of out-of-quota sugar to be sold on the Union market at reduced surplus levy during marketing year 2011/2012
 Type: Implementing Regulation
 Subject Matter: production;  agricultural policy;  agricultural structures and production;  beverages and sugar;  marketing
 Date Published: nan

 9.5.2012 EN Official Journal of the European Union L 123/35 COMMISSION IMPLEMENTING REGULATION (EU) No 397/2012 of 8 May 2012 fixing allocation coefficient, rejecting further applications and closing the period for submitting applications for available additional quantities of out-of-quota sugar to be sold on the Union market at reduced surplus levy during marketing year 2011/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Implementing Regulation (EU) No 367/2012 of 27 April 2012 laying down necessary measures as regards the release of additional quantities of out-of-quota sugar and isoglucose on the Union market at reduced surplus levy during marketing 2011/2012 (2), and in particular Article 5 thereof, Whereas: (1) The quantities covered by certificate applications for out-of-quota sugar submitted from 1 May 2012 to 2 May 2012 and notified to the Commission on 4 May 2012 exceed the limit set in Article 1 of Implementing Regulation (EU) No 367/2012. (2) Therefore, in accordance with Article 5 of Implementing Regulation (EU) No 367/2012 it is necessary to fix an allocation coefficient, which the Member States shall apply to the quantities covered by each notified certificate application, reject the applications which have not yet been notified and close the period for submitting the applications. (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which certificates applications for out-of-quota sugar have been submitted in accordance with Implementing Regulation (EU) No 367/2012 from 1 May 2012 to 2 May 2012 and notified to the Commission on 4 May 2012 shall be multiplied by an allocation coefficient of 22,007274 %. Applications for certificates for out-of-quota sugar submitted from 3 May 2012 to 9 May 2012 in accordance with Implementing Regulation (EU) No 367/2012 are hereby rejected. The period for submitting applications for certificates for out-of-quota sugar in accordance with Implementing Regulation (EU) No 367/2012 is closed as from 9 May 2012. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 116, 28.4.2012, p. 12.